                                                                                                   "D ,
 i
 2
                                                                                        F1~E~      COURT
 3                                                                                        DISTR~~T
                                                                                     U.S.
 4
                                                                                    ~~ _ r Zola
 s
6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11     UNITED STATES OF AMERICA,                          Case No. 8:13-cr-00003-JVS

12                           Plaintiff,                   ORDER OF DETENTION AFTER
                                                          HEARING [Fed. R. Crim. P. 32.1(a)(6);18
13                                                        U.S.C. § 3143(a)]
                              v.
14
       JOSE ALBERTO GONZALEZ-ESTR.ADA,
15
                             Defendant.
16
17
18           The defendant having been arrested in this District pursuant to a warrant issued by
19 ' the United States District Court for the Central District of California for alleged violations
20     ofthe terms and conditions of supervision; and
21            The Court having conducted a detention hearing pursuant to Federal Rule of

22     Criminal Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),
23 i          The Court finds that:

24        A.(X) The defendant has not met his burden of establishing by clear and convincing

25            evidence that he is not likely to flee if released under 18 U.S.C. § 3142(b)or (c). This

26            finding is based on:

27            nature ofcurrent allegations criminal history prior violation ofprobation

28            and
 1       B. (X)The defendant has not met his burden of establishing by clear and convincing
 2          evidence that he is not likely to pose a danger to the safety of any other person or the
 3          community if released under 18 U.S.C. § 3142(b) or (c). This finding is based on:
4           nature ofcurrent allegations, criminal history, prior violation o~probation
 5
6           IT THEREFORE IS ORDERED that the defendant be detained pending further
 7    revocarion proceedings.
8
9 ~ Dated: November 02, 2018
10
11
                                                                   D. EARLY
12                                                            nited States Magistrate Judge
13
14
15
16
17
18
19
20
21
~~~
23
24
25
26
27
28

                                                       2
